Citation Nr: 1417065	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971. 

These matters are on appeal before the Board of Veterans' Appeals  (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Appeals were also perfected in claims for service connection for hypertension and for an acquired psychiatric disability; however, during the appeal the RO granted service connection for these conditions and they are no longer on appeal. 

The Veteran requested a video conference hearing.  He received notice of the date and location of said hearing.  However, the Veteran did not report for the hearing, and not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board considers the request for a hearing to be withdrawn." 38 C.F.R. § 20.704(d) . 

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in November 2013 the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In January 2014 the Board received the requested opinion and then in April 2014 received a clarification of the earlier opinion.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability for VA compensation purposes that is related to service-connected disability.

2.  The Veteran has tinnitus that is related to service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefits sought on appeal regarding the claims on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).      

The Veteran served on active duty from February 1969 to January 1971, including service in Vietnam.  The service treatment records contain no record showing ear or hearing problems during service.  During a July 1968 pre-induction examination, audiology testing showed the following pure tone threshold findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
/
15
LEFT
15
0
5
/
15

At the January 1971 separation examination, hearing was tested on whispered voice only, as 15/15, bilaterally.  As this is not in a comparable form to the July 1968 audiology test findings, whether the Veteran's hearing worsened over the course of his period of service is not ascertainable.

During the most recent VA examination in February 2011, audiology testing showed the following pure tone threshold and speech recognition score findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
10
15
30
80
LEFT
10
10
15
25
35
80

While the auditory thresholds do not meet VA criteria to be considered a hearing loss disability, the speech recognition scores do.  The examination report also contains a diagnosis of bilateral tinnitus.  

The examiner opined that the Veteran's tinnitus was associated with the hearing loss.   However, the examiner further opined that the Veteran's hearing loss and tinnitus are less likely than not due to noise exposure during the Veteran's military service.  The examiner stated as rationale that there was a lack of complaints or treatment for hearing loss or tinnitus during service and for many years following service.  

The examiner did not provide an opinion as to the likelihood that the hearing loss disability or tinnitus was related to any service-connected disability.  

The Veteran is service connected for diabetes mellitus type II, with unstable blood sugar and bilateral foot numbness.  A rating of 20 percent has been assigned, reflecting a finding that the medical evidence showed a requirement for insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  VA has also established service connection for hypertension and erectile dysfunction, both as caused by the service-connected diabetes mellitus type II.  

In November 2013, the Board requested a VHA (Veterans Health Administration) medical expert opinion regarding the claims, specifically as to whether it is at least as likely as not that the Veteran's bilateral hearing loss disability or tinnitus was caused by or aggravated by a service-connected disability, including:  
(i) diabetes mellitus type 2, for example via diabetic auditory neuropathy or other neuronal degeneration of the auditory system; or 
(ii) hypertension, for example by being a factor of degeneration of the hearing apparatus such as cochlear damage, to include by accelerating age-related degeneration of the hearing apparatus.

The Board further requested that if the answer above was affirmative regarding bilateral hearing loss, then is it as likely as not that tinnitus was caused by or aggravated by the Veteran's bilateral hearing loss disability?  

A January 2014 responsive statement from the expert failed to provide an adequate rationale for the expert's opinion on these matters.

The Board then requested a clarification of the January 2014 opinion, to  specifically address:
(i) diabetes mellitus type 2, to include diabetic auditory neuropathy or other neuronal degeneration of the auditory system; or 
(ii) hypertension, to include being a factor of degeneration of the hearing apparatus such as cochlear damage, to include by accelerating age-related degeneration of the hearing apparatus.

The VHA physician  (Otology, Neurotology and Skull Base Surgery) stated that after review of the medical record and current literature, it was his opinion that the Veteran's bilateral hearing loss and tinnitus are likely aggravated by service-connected disability including diabetes mellitus and hypertension.  The physician also opined that it is likely that the Veteran's tinnitus was caused by and aggravated by the bilateral hearing loss, as sensorineural hearing loss is the direct cause of tinnitus.

The physician cited to the following as further rationale for the hearing loss opinion:  

Duck, S. W., Prazma, J., Bennett, P. S. and Pillsbury, H. C. (1997), Interaction Between Hypertension and Diabetes Mellitus in the Pathogenesis of Sensorineural Hearing Loss.  Laryngoscope, Vol.107, issue 12, 1997, pages 1596-1605.

There are current hearing loss and tinnitus disabilities.  There is competent, credible evidence linking the bilateral hearing loss disability to the service-connected diabetes mellitus, type II, with unstable blood sugar, and hypertension.  And there is competent, credible evidence linking tinnitus to the bilateral hearing loss disability.  

Accordingly, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

 


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


